Citation Nr: 0709107	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  97-23 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shrapnel wound of the left foot, currently evaluated at 10 
percent.

2.  Entitlement to an increased evaluation for a scar of the 
left ankle, currently evaluated at 10 percent.

3.  Entitlement to a compensable evaluation for residuals of 
a shrapnel wound of the back.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had active service from March 1967 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York in which an evaluation in excess of 
10 percent was denied for shrapnel wounds of the left leg and 
foot; and a compensable evaluation was denied for residuals 
of shrapnel wounds of the back.  

The claims came before the Board in October 1998 at which 
time they were remanded to the RO for additional development.  
During the course of that development, a January 2000 rating 
decision assigned a separate 10 percent evaluation for a scar 
of the left ankle.  The case was subsequently returned to the 
Board for further appellate review.

In an August 2002 decision, the Board denied separate 10 
percent evaluations for residuals of shrapnel wound of the 
left foot and for a left ankle scar and denied a compensable 
evaluation for residuals of shrapnel wounds of the back.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), and in an Order 
dated in May 2003, the Court granted the Joint Motion to 
Vacate and Remand (Joint Motion) filed in the case and 
vacated the Board's decision. 

The case was again before the Board in January 2004, at which 
time it was remanded to address due process concerns and for 
additional evidentiary development.  The actions have 
requested in that remand have been undertaken.  Accordingly, 
the case has returned to the Board and is ready for 
adjudication of the claims on the merits.



FINDINGS OF FACT

1.  The residuals of the left foot shrapnel wound are not 
productive of moderately severe impairment.

2.  The scarring of the left ankle is tender and painful on 
objective demonstration with no X-ray evidence of arthritis; 
it is not shown to produce limitation of left ankle function.

3.  The evidence of record shows that the veteran's service-
connected scarring of the back, collectively, most closely 
approximates the criteria for superficial scars that are 
painful and/or tender on examination.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of shrapnel wounds of the left foot 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Code 5284 (2006).

2.  The schedular criteria for an evaluation in excess of 10 
percent for scarring of the left ankle have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7803, 
7804, 7805 (2002); 38 C.F.R. §§ 4.14, 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (2006).

3.  Resolving the benefit of the doubt in favor of the 
veteran, the schedular criteria for a rating of 10 percent 
for service-connected scarring of the back have been 
approximated for the entirety of the appeal period.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, Diagnostic 
Code 7804 (2002 and 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In August 2001, VA issued regulations 
to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO decision on appeal was issued 
in December 1996, prior to the enactment of the VCAA. 

In Pelegrini, the Court of Appeals for Veterans Claims 
(Court) clarified that where notice was not mandated at the 
time of the initial RO decision it was not error to provide 
remedial notice after such initial decision.  See id. at 120-
123.  The Court set out that the claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  See 
Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 (2006) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, VCAA 
notice was initially provided in January 2004; following 
which in September 2006 a supplemental statement of the case 
(SSOC) was provided to the veteran, such that he had the 
opportunity to respond to the remedial VCAA notice prior to 
the appeal reaching the Board.  

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board at a time when 
development of the evidentiary record was actively 
proceeding.  The veteran had ample time in which to respond 
to the notice letter.  Viewed in context, the furnishing of 
the VCAA notice after the decision that led to the appeal did 
not compromise the essential fairness of the adjudication.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway 
v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The 
veteran has had a "meaningful opportunity to participate 
effectively," Dingess/Hartman, 19 Vet. App. at 493, and the 
Board finds that the present adjudication of the appeal will 
not result in any prejudice to the veteran.

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In the January 2004 VCAA letter, the RO informed the veteran 
about the information and evidence necessary to substantiate 
his claims of increased ratings for his left foot, left ankle 
and back disorders.  This letter informed the veteran that 
evidence towards substantiating his claims would include 
evidence that his service-connected conditions had increased 
in severity.

This letter described the information and evidence that the 
VA would seek to provide including the veteran's service 
medical records along with medical records from VA hospitals, 
and private treatment records if the veteran completed a 
release form.

The RO also explained what information and evidence the 
veteran was expected to supply.  Specifically, the letter 
instructed the veteran to complete a release form to allow 
the RO to obtain private medical records, and to provide the 
dates and locations of where he received VA treatment.

Regarding the fourth element, the January 2004 letter 
informed the veteran to submit any evidence in his possession 
that pertained to his claims or to identify any additional 
evidence or information that VA could obtain on his behalf. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In the present appeal, since the veteran's claims are for 
increased ratings, only the 4th and 5th elements under 
Dingess are relevant.  The veteran was provided with notice 
informing him of the type of evidence necessary to establish 
a disability rating and information relating to the 
assignment of an effective date for the disabilities on 
appeal, by virtue of the September 2006 SSOC.

The duty to assist the veteran has been satisfied in this 
case.  All available service medical records as well as VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims.  
The VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
an SOC and SSOCs which informed them of the laws and 
regulations relevant to the veteran's claims.  Additionally, 
the VA afforded the veteran several VA examinations in 
accordance with 38 C.F.R. § 3.159(c)(4).  For these reasons, 
the Board concludes that the VA has fulfilled the duty to 
assist the appellant in this case.  

Factual Background

The veteran's service medical records show that in early May 
1968 he was hospitalized for treatment of penetrating wounds 
of the back and left foot due to mortar fragments.  The 
veteran sustained multiple fragment wounds of the back and 
left heel secondary to mortar fire.  The veteran underwent 
debridement of his wounds under general anesthesia and he was 
noted to have an open fracture of the left os calcis.  There 
was no artery or nerve involvement.  After a four-day 
hospitalization the veteran was transferred stateside for 
further treatment.

Service medical records pertaining to the veteran's further 
hospitalization show that he was hospitalized from late May 
1968 to August 1968.  Physical examination upon admission 
showed the veteran had multiple superficial fragment wounds 
of the back that were all well healed.  The left lower 
extremity was encased in a short-leg walker.  There was no 
evidence of artery or nerve damage.  X-rays of the chest 
revealed multiple fragments of the right thorax with no 
evidence of infiltrate.  An X-ray of the left heel through 
plaster demonstrated a definite fracture site.  There were 
multiple radiopaque metallic fragments seen about the os 
calcis.  Upon being admitted to the orthopedic service the 
plaster cast and sutures were removed from the left foot and 
the wounds were inspected.  They appeared to be healing 
nicely without difficulty.  Approximately a week following 
admission the veteran was sent on leave.  Upon return from 
leave in late July the veteran was noted to be walking 
without pain.  The wounds were well healed.  In early August 
the veteran was returned to duty.

A report of a separation examination performed in February 
1970 showed no pertinent defects or abnormalities.  On the 
report of medical history portion of the examination the 
veteran reported that he was in good health and he reported 
no complaints pertaining to the left lower extremity or back.

A report of a VA examination performed in October 1991 shows 
the veteran reported complaints of pain from the heel to the 
knee of his left leg and shrapnel in his back.  The veteran 
related a history of his wounds in Vietnam and indicated that 
his back did not hurt him even now.  He related that his left 
leg aches in the heel up to the back of the kneecap.  The 
musculoskeletal examination disclosed the presence of a few 
small scars of the lower back.  There was no limitation of 
motion or pain on movement of the spine.  There was no 
kyphosis or scoliosis, and no rigidity or spasm of the 
musculature of the back.  X-rays of the spine showed an 
impression of numerous varying sized small metallic foreign 
bodies throughout the upper and lower body, but not within 
the spinal canal area.  X-rays of the left ankle showed an 
impression of multiple metallic foreign bodies not within the 
ankle joint.  There was one metallic foreign body possibly 
within the calcaneus.  The pertinent diagnosis following the 
examination was a history of shrapnel wounds in the spine and 
left ankle.

In a January 1992 rating decision, the RO granted service 
connection for residuals of shrapnel wounds of the left foot 
and leg with a fracture of the os calcis, and assigned a 10 
percent evaluation, and granted service connection for 
residuals of shrapnel wound to the back, and assigned a 
noncompensable evaluation.

A report of a VA examination performed in July 1996 shows the 
veteran related the history of shrapnel wounds in Vietnam and 
indicated that he presently had minimal symptoms referable to 
his left heel.  Physical examination disclosed the veteran's 
gait was normal on short testing.  Examination of the inner 
aspect of the left heel disclosed the presence of an 
operative scar that marked the site of the shell fragment 
wound.  There was a one-half inch increase in the 
circumference of the right ankle as compared to the left.  
The veteran was able to perform deep knee bends without 
difficulty.  On forward bending the veteran was able to 
almost touch his toes with his right thumb extended.  
Straight leg raising was normal.  X-ray films revealed 
metallic fragments in the soft tissues and within the left 
calcaneus.  Spurring of the posterior and plantar calcaneal 
surfaces was also noted.  

X-ray films of the lumbar spine taken in July 1996 revealed 
multiple metallic fragments in the soft tissues.  Indications 
of an old compression fracture of indeterminate age were 
noted.  Mild degenerative facet disease and mild disc space 
narrowing of at multiple levels compatible with mild 
degenerative disc disease was observed.  Following the 
examination no diagnoses pertaining to the left foot, ankle 
or spine were recorded.

A CT scan report dated in January 1997 reveals the presence 
of fragments of shrapnel within the neck.

Pursuant to an October 1998 Board remand, the veteran 
underwent three VA examinations in February 1999.  The 
muscles examination shows the veteran reported that he 
experienced burning pain and numbness on the bottom of his 
foot that radiated from his toes to his heel.  The foot was 
worse on the left side and standing for long periods of time 
aggravated the symptoms.  Physical examination disclosed 
numbness along the bottom of the foot to pinprick, light 
touch and temperature.  X-rays of the lumbosacral spine 
showed compression fracture, osteophyte and degenerative 
joint disease without mention of shrapnel.  The impression 
following the examination was left foot numbness that 
appeared to be directly related to the shrapnel injury to the 
left foot.  It was noted that this should be considered part 
of his left foot degenerative joint disease.  The examiner 
also indicated that the burning of the right anterior thigh 
was most likely due to lumbosacral radiculopathy and that the 
lumbosacral radiculopathy appeared to be related to the 
degenerative joint disease.  The examiner indicated that 
there was no evidence of shrapnel wound in the lumbosacral 
area.

A report of a VA examination of the feet shows the veteran 
reported that he had experienced pain in the left foot since 
his shrapnel injury during service, which had become more 
severe over the years.  He stated that the left foot was 
painful, weak, stiff and tended to swell.  The veteran also 
indicated that at rest he felt pain, but rest did relieve the 
pain.  The veteran reported that when he stood or walked he 
tended to favor the left leg and will walk more on the right 
leg.  It was noted that the veteran was under no treatment.  
The veteran described periods of flareup of joints which was 
caused from working all day on a concrete floor.  At those 
times he experienced sharp, knife-like pains in his left foot 
which the veteran indicated could be so severe that he had 
difficulty walking at all.  He did not utilize a crutch, 
brace, cane or corrective shoe.  Physical examination 
disclosed a full range of active and passive motion in 
plantar flexion, dorsiflexion and eversion.  There was normal 
strength and sensation in the foot.  There was 4 1/2-inch 
very thin scar located on the medial aspect of the ankle.  An 
X-ray disclosed multiple metallic fragments in the soft 
tissue in the left calcaneus and spurring on the calcaneal 
surface.  The impression following the examination was 
chronic left foot pain that appeared to be directly related 
to the shrapnel that had caused degeneration of his left 
foot.  The examiner explained that spurring of the calcaneus 
was direct evidence of the degeneration the shrapnel had 
caused in the foot.

A report of a VA examination for scars disclosed that on the 
dorsal surface of the trunk at approximately T10 the veteran 
had a 3- by 2-inch wound.  Approximately 3 inches below that 
wound he had a 2-by 1-inch wound.  The right side of T10 had 
another 3- by 2-inch wound.  There was a 4-by 1-inch wound in 
the lower right side of the flank.  The examiner also 
described a 4-and 4 1/2-inch very thin wound on the left 
inner surface of the ankle that was extremely tender and was 
associated with numbness and burning.  There was also some 
adhesion to that wound.  With the other wounds, there was no 
tenderness, adherence, ulceration or breakdown of the skin.  
There was normal texture and no elevation or depression of 
the scars.  There was no evidence of underlying tissue loss 
and no inflammation, edema or keloid formation.  Diagnoses of 
well-healed thoracic scars and painful scar on the left foot 
were made.

Private medical records dated in November 1999 show the 
veteran was seen for complaints of discomfort predominantly 
in his right foot.  He indicated that he was noticing a 
similar sensation of burning discomfort in the left foot, as 
well as some tingling in the fingers of both hands.  
Examination of the motor system revealed no weakness, 
atrophy, fasciculations, tremor or abnormality of tone.  
Reflexes were difficult to elicit, but appeared to be one- 
plus at the ankles bilaterally.  Sensory examination showed 
perhaps a 5 percent decrease in vibratory sense in the tones.  
Pinprick was definitely dull on the right foot distally in a 
stocking glove-like manner, fading to normal in the midfoot, 
and to a lesser extent in the left foot more on the great toe 
side than on the small toe side.  The veteran's station gait, 
Romberg and tandem gait were normal and he was able to stand 
on his heels and toes.  The physician indicated that he felt 
the veteran was developing a sensory peripheral neuropathy 
and further nerve conduction study testing was recommended.  
EMG and nerve conduction studies performed later in November 
were mildly abnormal with respect to the right lower 
extremity, consistent with local distal nerve compression in 
the right foot; but there was no electrical evidence of a 
more generalized polyneuropathy or radiculopathy.  

A VA examination was completed in February 2004 at which time 
the claims folder was not initially available, but was 
ultimately reviewed as were the veteran's computerized VA 
medical records.  It was reported that the veteran was 
generally able to fulfill the activities of daily living, 
although he had some difficulty putting on socks 
periodically.  It was reported that his walking was limited 
to 1/4 to 1/2 mile, and that he could walk for 10 to 15 minutes.  
The reported stated that the veteran had not sough medical 
care for the past year and had missed 3 days of work due to 
his medical problems.  

With respect to scars, the veteran reported that he sustained 
shrapnel wounds to the upper and lower back and the left 
ankle and foot during service in Vietnam.  He reported that 
he continued to have scar pain and dysfunction.  Some left 
ankle/foot scar pain was noted.  Minimal discomfort and a 
tingling sensation were reported in the scars located 
throughout the back.  The reported stated that the veteran 
took Tylenol with codeine and Naprosyn for scar pain and 
discomfort.  Physical examination revealed 23 scars in the 
posterior, upper/mid and low back areas; 3 scars in the 
lumbosacral area and 20 in the mid and upper back.  The scars 
averaged in size from 1 x 1/4 inch to 1/8 x 1/2 inch, and all 
were hypopigmented.  There was no adherence, elevation or 
depression.  They were minimally tender.  They were not 
unstable and there was no subcutaneous tissue loss.  The 
examiner stated that with all the scars added in size, the 
average measurements of the 23 scars on the back were 
collectively, 6 square cm.

The veteran also complained of chronic low back discomfort, 
worse with certain movements and better at rest, treated with 
Tylenol with codeine and Naprosyn.  He reported that he had 
not been told that he needed bed rest by any medical provider 
in the past year.  He indicated that in addition to his 
regular back discomfort, once a month he experienced 
increased pain, lasting from 1 day to 2 weeks.  He indicated 
that when these flare-ups occur, he is able to leave his bed 
and home, but with more pain and dysfunction than usual.  It 
was noted that he used a cane periodically, but no back 
brace.  His back problems had not required surgery or 
injections.  Examination of the thoracolumbar spine showed 
that veteran had a kyphosis.  There was slight tenderness to 
the paravertebral muscles in the lumbosacral spine.  Range of 
motion of the lumbosacral spine revealed forward flexion of 
80 degrees; extension of 20 degrees; left and right side 
bending of 20 degrees and left and right rotation of 30 
degrees.  Repetitive flexing and extending as well as testing 
for pain, weakness, fatigability, and incoordination showed 
no change and no decreased range of motion.  The veteran was 
able to heel and toe walk.  Sensation was slightly decreased 
in both feet.  Motor testing was grossly normal and straight 
leg raising was to 90 degrees in a sitting position.  X-ray 
films of the thoracic and lumbar spine revealed multiple 
metallic foreign bodies consistent with shrapnel in the chest 
and soft tissues in the back near the mid and lower thoracic 
spine.  X-ray films of the lumbar spine revealed spondylosis.  

The veteran complained of left ankle pain, weakness and 
stiffness, for which he took Tylenol with codeine and 
Naprosyn.  It was noted that flare-ups of the left ankle 
occurred on a daily basis and that exacerbations occurred 
once or twice a month, lasting a couple of days and 
accompanied by significant pain and dysfunction, but not so 
severe as to be bedridden or housebound.  It was noted that 
he did not wear any orthotics, ankle braces or insoles.  
Physical examination revealed two scars over the left foot 
and ankle measuring, 3/4 x 1/4inch; and 5/8 x 1/4 inch.  The 
two scars were described as hypopigmented, not elevated, not 
depressed, and not unstable.  None of the scars were oozing, 
draining or ulcerated.  The examiner stated that the average 
measurements of the scars on the left ankle added up to .8 
square cm.  Physical examination revealed no color 
abnormality, deformity or swelling.  Palpation elicited no 
abnormality of temperature, crepitus, or swelling.  Some 
tenderness was reported.  Left ankle range of motion testing 
revealed dorsiflexion of 10 degrees and plantar flexion of 30 
degrees.  Repetitive flexing and extending as well as testing 
for pain, weakness, fatigability, and incoordination showed 
no change and no decreased range of motion or pain on motion.  
X-ray films of the left ankle revealed the presence of 
shrapnel, small calcaneal spurs and an old calcaneal fracture 
without deformity.

The veteran also complained of left foot and heel pain, with 
weakness and stiffness, treated with Tylenol with codeine and 
Naprosyn.  It was noted that flare-ups of the left foot 
occurred once or twice a month, lasting 2 days with increased 
pain and dysfunction, during that time.  It was noted that he 
used a cane periodically.  A left heel scar on the medial 
aspect of the heel measuring 2 inches x 1/16 inch was 
observed, manifested by a 3 mm depression, the scar was 
tender to palpation and slightly hyperpigmented.  There was 
no oozing or draining.  There was slight subcutaneous tissue 
loss at the area of the depression.  There was no instability 
of the scar.  Physical examination of the left foot revealed 
a 5 degree varus deformity.  Palpation of the left foot 
elicited no abnormality of temperature, crepitus, or 
swelling.  There was tenderness over the media land lateral 
aspect of the heel.  There was no indication of abnormal 
weight-bearing.  There was no significant toe hammering or 
hallux valgus.  X-ray films of the left foot revealed the 
presence of shrapnel, small calcaneal spurs and an old 
calcaneal fracture without deformity.  

Overall assessments of: scars of the thoracolumbar spine, 
left foot and left ankle; left ankle strain; left heel 
strain, residuals of an old calcaneous fracture; and low back 
sprain, spondylosis, were made.  The examiner commented that 
the thoracolumbar scars did not impede lumbar range of 
motion, and that scars of the left ankle and foot did not 
impede the left ankle range of motion.   

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41. Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 3 8 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ." Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.



	A.  Residuals of a shrapnel wound of the left foot

The veteran's service-connected residuals of a shrapnel wound 
of the left foot are currently assigned a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, other foot 
injuries are rated 10 percent when moderate, 20 percent when 
moderately severe, and 30 percent when severe.

The Board notes that, depending on the type of foot injury, 
Diagnostic Code 5284 may involve disability that includes 
limitation of motion, and thereby requires consideration of 
38 C.F.R. § 4.40 and § 4.45.  VAOPGCPREC 9-98 (Aug. 14, 
1998).  In essence, the nature of the foot injury determines 
whether consideration of §§ 4.40 and 4.45 under Diagnostic 
Code 5284 is warranted, and it is recognized that injuries 
such as fractures and dislocations may limit motion.  

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss, weakness, and pain on motion are all 
symptoms that must be considered.  38 C.F.R. § 4.40 (2006).  
As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. In rating disability of the joints, 
consideration must be given to demonstrated range of motion, 
pain on motion, excess fatigability, weakened motion, lack of 
coordination, and swelling, deformity, and atrophy from 
disuse.  38 C.F.R. § 4.45 (2006).

Considering the veteran's residuals of left foot shrapnel 
wound under Diagnostic Code 5284, service medical records 
show the veteran sustained shrapnel wounds of that foot and a 
fracture of the os calcis.  After appropriate treatment the 
veteran regained full function of his left foot as no chronic 
disability of the left foot was shown upon separation from 
service.  Similarly, VA examinations performed in October 
1991, July 1996 and February 1999 do not disclose functional 
impairment of the left foot.  The VA examination performed in 
July 1996 showed the veteran's gait was normal and the 
February 1999 examination showed the veteran had a full range 
of active and passive motion in the foot.  There was also 
normal strength and normal sensation.  The February 1999 
muscle examination did describe some left foot numbness which 
appeared to be directly related to the shrapnel injury of the 
left foot.

While the veteran's left foot may have some numbness and does 
have arthritis, in the absence of ascertainable functional 
impairment of the left foot, the Board is of the opinion that 
the residuals are more appropriately classified as moderate 
and that the veteran does not meet the criteria for a 
moderately severe injury of the foot under Diagnostic Code 
5284.  The veteran clearly does experience some pain in his 
left foot, as diagnosed following the February 1999 
examination of his feet, at which time pain was noted, but 
the veteran was shown to have full range of motion and no 
weakness.  As shown by the more recent examination report of 
2004, the veteran reported having left foot pain, weakness 
and stiffness.  However, the only objective manifestations 
reported at that time were a 5 degree varus deformity, some 
retained shrapnel, tenderness over the heel and some 
decreased sensation in the feet bilaterally.  There was no 
gait abnormality or evidence suggestive of abnormal weight-
bearing and no clinical indication of weakness.  There was no 
indication of decreased, impaired or painful motion of the 
foot and no evidence of crepitus or swelling.  The veteran's 
service-connected foot injury does not result in limitation 
of motion; even when his reported pain is considered, the 
appellant's symptoms are not indicative of more than moderate 
impairment.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  

The Board has considered the clinical evidence which reveals 
the presence of arthritis, as shown by X-ray films of the 
left foot taken in 1999; but notes that left foot arthritis 
was not specifically diagnosed upon VA examination of 2004, 
although X-ray films taken in February 2004 showed small 
calcaneal spurs.  Under 38 C.F.R. § 4.71(a) DC 5003, if 
degenerative arthritis is established by X-rays, compensation 
may be awarded under three circumstances: (1) when limitation 
of motion meets the schedular criteria for the joint(s) 
affected and is objectively confirmed, such as by swelling, 
muscle spasm, or satisfactory evidence of painful motion; (2) 
when objectively confirmed limitation of motion is not 
sufficient to warrant a compensable schedular evaluation, 10 
percent is assigned for each major joint or minor joint group 
affected; (3) when there is no limitation of motion, 10 or 20 
percent will be assigned depending on the degree of 
incapacity, if there is X-ray evidence of arthritis of 2 or 
more major joints or minor joint groups.  Hicks v. Brown, 8 
Vet. App. 417, 420 (1995).  

The Board finds that a separate evaluation under Diagnostic 
Codes 5003 or 5010, which include criteria for evaluating 
degenerative arthritis where there is loss of motion, is not 
warranted because arthritis and the veteran's complaints of 
pain are already taken into consideration in conjunction with 
the assignment of the current 10 percent rating in effect 
under Diagnostic Code 5284.  In essence, the veteran has been 
awarded a compensable evaluation for the residuals of 
shrapnel wound of the left foot, primarily manifested by X-
ray evidence of arthritis, decreased sensation and his 
complaints of pain.  Accordingly, an additional evaluation 
for complaints of pain on motion would violate the rule 
against pyramiding.  38 C.F.R. § 4.14 (2006); see also 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Other potentially applicable diagnostic codes include those 
assigned for muscle injuries.  Under the criteria of DCs 
5310, 5311, and 5312 (pertaining to functions of Muscle 
Groups X affecting movements of the forefoot and toes, and 
propulsion thrust in walking; XI affecting propulsion and 
plantar flexion of the foot, stabilization of the arch, 
flexion of the toes and knee, and the posterior and lateral 
crural muscles and the muscles of the calf; and XII affecting 
dorsiflexion, extension of toes, stabilization of the arch, 
and the anterior muscles of the leg, respectively), a 10 
percent evaluation is warranted for moderate injury; 
moderately severe impairment of function warrants a 20 
percent rating.  A 30 percent rating requires severe 
impairment of function; 30 percent is the maximum rating 
assignable under DCs 5310, 5311, and 5312.  While the 
diagnostic codes pertaining to muscles are potentially 
applicable, service medical records and post service medical 
records contain no evidence of muscle damage associated with 
the shrapnel wound of the left foot.  As such, Diagnostic 
Codes 5310 through 5312 are not applicable as to this claim.

The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2006).  In the 
instant case, to the extent that the veteran's service-
connected left foot disability interferes with his 
employability, the currently assigned 10 percent ratings 
adequately contemplates such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis where the record fails to show an 
exceptional or unusual disability picture not contemplated by 
the regular schedular standards.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2006) for 
assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).

	B.  Left Ankle Scarring and Scarring of the Back

The rating criteria for evaluating skin disorders were 
revised, effective August 30, 2002.  See 67 Fed. Reg. 49,590 
(July 31, 2002) (codified as amended at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7833).  When the applicable regulations 
are amended during the pendency of an appeal, as here, the 
version of the regulations most favorable to the veteran is 
to be applied from the effective date of the criteria change, 
but not prior.  VAOPGCPREC 3-2000.  The veteran was advised 
of the aforementioned revisions in the SSOC issued in 
September 2006.  

The veteran's service connected scarring of the left ankle 
has been assigned a 10 percent evaluation under 38 C.F.R. § 
4.118, Diagnostic Code 7804, since May 1996.  The veteran's 
service-connected scarring of the back has been assigned a 
non-compensable evaluation under 38 C.F.R. § 4.118, 
Diagnostic Code 7805, since August 1991.  Under both the 
current and former versions of DC 7805, scars are evaluated 
for limitation of function of the part affected. DC 7805.  

Prior to August 30, 2002, scars, in pertinent part, were 
evaluated as follows: a 10 percent evaluation was warranted 
for superficial scars that were poorly nourished with 
repeated ulceration.  38 C.F.R. § 4.118, DC 7803.  A 10 
percent evaluation was warranted for superficial scars that 
were tender and painful on objective demonstration.  DC 7804.  
Scars could also be evaluated for limitation of functioning 
of the part affected. DC 7805, as is the case with the spine.

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows with the notes accompanying the rating criteria 
for each code, as applicable: DC 7801 pertaining to scars, 
other than head, face, or neck, that are deep or that cause 
limited motion: Area or areas exceeding 144 square inches 
(929 sq. cm.) warrant a 40 percent rating; area or areas 
exceeding 72 square inches (465 sq. cm.) warrant a 30 percent 
rating; area or areas exceeding 12 square inches (77 sq. cm.) 
warrant a 20 percent rating; and area or areas exceeding 6 
square inches (39 sq. cm.) warrant a 10 percent rating.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A deep 
scar is one associated with underlying soft tissue damage.

DC 7802 pertaining to scars, other than head, face, or neck, 
that are superficial and that do not cause limited motion: 
Area or areas of 144 square inches (929 sq. cm.) or greater 
warrant a 10 percent rating.  Note (1): Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.

DC 7803, scars, superficial, unstable warrant a 10 percent 
rating.  Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.

DC 7804, scars, superficial, painful on examination warrant a 
10 percent rating.  Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.  (2) In this 
case, a 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation.  (See § 4.68 of 
this part on the amputation rule.)

DC 7805, scars, other, will be rated based on limitation of 
function of affected part.

With respect to the evaluation for the veteran's left ankle 
scar, the veteran is currently receiving a 10 percent 
evaluation for a tender and painful scar based on the 
findings of a February 1999 VA scars examination under 
Diagnostic Code 7804.  The Board notes that a 10 percent 
evaluation is the maximum allowed under Diagnostic Code 7804 
under both the former and amended rating criteria.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002 and 2006).  

When examined in 2004, physical examination revealed two 
scars over the left foot and ankle measuring, 3/4 x 1/4 inch; 
and 5/8 x 1/4 inch.  The two scars were described as 
hypopigmented, not elevated, not depressed, and not unstable.  
None of the scars were oozing, draining or ulcerated.  The 
examiner stated that the average measurements of the scars on 
the left ankle added up to .8 square cm.  Physical 
examination revealed no color abnormality, deformity or 
swelling.  Palpation elicited no abnormality of temperature, 
crepitus, or swelling.  Some tenderness was reported.  Left 
ankle range of motion testing revealed dorsiflexion of 10 
degrees and plantar flexion of 30 degrees.  Repetitive 
flexing and extending as well as testing for pain, weakness, 
fatigability, and incoordination showed no change and no 
decreased range of motion or pain on motion.  X-ray films of 
the left ankle revealed the presence of shrapnel, small 
calcaneal spurs and an old calcaneal fracture without 
deformity.  

The evidence does not show that the scar is located on the 
head, face, or neck, see Diagnostic Code 7800 (2002 and 
2006); resulted from a burn injury, see Diagnostic Codes 7801 
and 7802 (2002); is deep (underlying soft tissue damage) or 
causes limited motion, see Diagnostic Code 7801 (2006); 
covers an area of at least 144 square inches, see Diagnostic 
Code 7802 (2006); is poorly nourished or ulcerated, see 
Diagnostic Code 7803 (2002); or is unstable (frequent loss of 
skin covering), see Diagnostic Code 7803 (2006).

Higher evaluations are provided under diagnostic code 7805 
with evidence of limitation of function.  However, the 
veteran's left ankle scar is not shown to produce any 
functional impairment such that a higher evaluation would be 
warranted.  In this regard, prior to the 2004 VA examination, 
no limitation of left ankle motion was demonstrated on any of 
the examinations, and the veteran's gait was normal.  
Although some limitation of left ankle motion was noted on 
the 2004 VA examination report, the examiner specifically 
commented that the scars of the left ankle did not impede the 
left ankle range of motion.  In the absence of limitation of 
left ankle function due to the left ankle scarring a higher 
evaluation is not shown to be warranted.  

The Board finds that a separate evaluation under Diagnostic 
Codes 5003 or 5010, which include criteria for evaluating 
degenerative arthritis where there is loss of motion, is not 
warranted.  In this case, X-ray films of the left ankle taken 
in 2004 revealed the presence of shrapnel, small calcaneal 
spurs and an old calcaneal fracture without deformity.  In 
essence, some indications of arthritis were shown in the area 
of the heel, however no arthritis of the left ankle was been 
shown by that X-ray evidence or any other, nor has it been 
diagnosed at any time post-service.  In essence, the veteran 
has been awarded a compensable evaluation for the residuals 
of shrapnel wound of the left ankle, primarily manifested by 
X-ray evidence of some retained fragments, tender scars and 
his complaints of pain; medical evidence reveals that the 
scarring has not resulted in any arthritis or any 
demonstrable loss of motion in the left ankle due to the 
scarring.  Accordingly, an additional evaluation for 
complaints of pain on motion would violate the rule against 
pyramiding.  38 C.F.R. § 4.14 (2006); see also Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

In summary, an evaluation in excess of 10 percent for 
scarring of the left ankle is not warranted; the evidence 
preponderates against the claim.  Therefore, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b).

With respect to the scarring of the back, as recorded in a 
2004 VA examination report, the veteran has 23 scars in the 
posterior, upper/mid and low back areas; 3 scars in the 
lumbosacral area and 20 in the mid and upper back.  The scars 
averaged in size from 1 x 1/4 inch to 1/8 x 1/2 inch, and all 
are hypopigmented.  There was no adherence, elevation or 
depression.  They were minimally tender.  They were not 
unstable and there was no subcutaneous tissue loss.  The 
examiner stated that the average measurements of the 23 scars 
on the back collectively measured 6 square cm.   

Applying these criteria to the evidence of record, the 
scarring of the back does not warrant a compensable 
evaluation under the currently assigned Diagnostic Code 7805, 
for "other" scars, rated on limitation of function of the 
affected part.  In essence, there is no clinical evidence of 
record which reflects that the scarring has in any way 
adversely impacted or limited the veteran's motion or 
functioning of the spine.  In fact, although some limitation 
of flexion and extension of the lumbosacral spine was 
demonstrated, the VA examiner in 2004 specifically determined 
that the thoracolumbar scars did not impede lumbar range of 
motion.  In the absence of limitation of spinal motion and 
function due to the scarring of the back, a higher evaluation 
is not shown to be warranted under code 7805. 

Furthermore, the evidence does not show that the scar is 
located on the head, face, or neck, see Diagnostic Code 7800 
(2002 and 2006); resulted from a burn injury, see Diagnostic 
Codes 7801 and 7802 (2002); is deep (underlying soft tissue 
damage) or causes limited motion, see Diagnostic Code 7801 
(2006); covers an area of at least 144 square inches, see 
Diagnostic Code 7802 (2006); is poorly nourished or 
ulcerated, see Diagnostic Code 7803 (2002); or is unstable 
(frequent loss of skin covering), see Diagnostic Code 7803 
(2006).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, 
given the nature of the veteran's disability, the Board has 
considered whether another rating code is "more appropriate" 
than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

After having carefully considered the matter, the Board has 
concluded that Diagnostic Code 7804 used for the evaluation 
of scars, superficial, which are tender and/or painful on 
examination according to the medical evidence, see Diagnostic 
Code 7804 (2002 and 2006) is the most appropriate diagnostic 
code by which to evaluate the veteran's service-connected 
scarring on his back.  Under former Diagnostic Code 7804, a 
maximum 10 percent was assigned for scars which are tender 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Under the amended criteria, a 
10 percent rating is warranted for superficial scars that are 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2006).

Resolving any doubt in favor of the veteran, it is determined 
that he is entitled to a 10 percent rating for service-
connected scarring on his back.  Since being wounded in 1968, 
the clinical records establish that the veteran sustained 
multiple fragments wounds that penetrated his back and have 
resulted in approximately 23 scars some of which contain 
retained fragments, as shown by X-ray films.  These multiple 
scars have been consistently recognized clinically.  
According, to the 2004 VA examination report the scars 
(collectively) are tender to the touch and hypopigmented.  
The scars were described as superficial, i.e. without 
subcutaneous tissue loss.  At that time, the veteran also 
complained of a tingling sensation of the back scars as well 
as complaining of chronic low back discomfort and pain.  
Although, there were no clinical findings made in 2004 
regarding the presence or absence of pain in and around the 
scarred areas of the spine, the Board finds the veteran's 
complaints of tingling and pain in the areas of the scarring 
credible, as consistent with the history of the initial 
injury and the extent of the scarring; it appears that the VA 
examiner also considered the veteran's report of these 
symptoms to be similarly credible.  

The Board concludes that the symptomatology described for the 
scars on the veteran's back more closely approximate the 
criteria for the assignment of a 10 percent evaluation under 
both the former and amended versions of Diagnostic Code 7804.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002, 2006).  The 
veteran's complaints and the clinical findings pertaining to 
the back are consistent with and comparable to both the 
former criteria assigned for scars which are tender and 
painful on objective demonstration, and the amended criteria, 
assigned for superficial scars that are painful on 
examination under Diagnostic Code 7804, both of which warrant 
the assignment of a 10 percent evaluation, but no higher.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002, 2006).  Based 
on the foregoing, the Board finds that the medical evidence 
supports the award of a higher rating of 10 percent for the 
veteran's scarring of the back under Diagnostic Code 7804 for 
the entire period of his appeal. 

The Board notes that a 10 percent evaluation is the maximum 
allowed under Diagnostic Code 7804. 38 C.F.R. § 4.118 (2002, 
2006).  As has been discussed herein, an evaluation higher 
than 10 percent is not warranted under any other applicable 
rating code.  As generally discussed herein, diagnostic codes 
that afford a rating in excess of 10 percent for scars do not 
apply here, as they require pathology not shown here, i.e., 
involvement of exposed areas, or scars that are deep or cause 
limited motion with areas exceeding 12 square inches or more.

The Board notes that to the extent that the veteran's back 
scarring adversely affects his employment, such has been 
contemplated in the assignment of the 10 percent schedular 
evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, a 
remand to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2006) is 
not warranted in this case.

In conclusion, the Board finds that with resolution of 
reasonable doubt in the veteran's favor, the evidence 
supports a compensable rating for the veteran's service 
connected back scarring under 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002 and 2006) for the entirety of the appeal 
period; however, the preponderance of the evidence weighs 
against the assignment of a rating higher than 10 percent.  
To this extent, the appeal is granted.




ORDER

An evaluation in excess of 10 percent for residuals of a 
shrapnel wound of the left foot is denied.

An evaluation in excess of 10 percent for a scar of the left 
ankle is denied.

Entitlement to an initial 10 percent rating for the veteran's 
service-connected scarring of the back for the entire period 
of the appeal is granted, subject to the laws and regulations 
governing the payment of monetary awards.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


